Exhibit 10.1

 

[g342342ki01i001.jpg]

 

AGREEMENT
FOR PURCHASE AND SALE
OF ASSETS

 

BY AND BETWEEN

 

FOREST OIL CORPORATION

 

As Seller,

 

FOREST OIL PERMIAN CORPORATION

 

As Seller

 

AND

 

SANDRIDGE EXPLORATION AND PRODUCTION, LLC

 

As Purchaser,

 

Dated as of November 25, 2009

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

PURCHASE AND SALE

 

1

 

 

 

 

Section 1.1

Purchase and Sale

 

1

Section 1.2

Assets

 

1

Section 1.3

Excluded Assets

 

3

 

 

 

 

ARTICLE II

PURCHASE PRICE

 

4

 

 

 

 

Section 2.1

Purchase Price

 

4

Section 2.2

Performance Deposit

 

5

Section 2.3

Allocation of the Purchase Price

 

5

Section 2.4

Adjustment to Purchase Price

 

5

Section 2.5

Payment and Calculation of Estimated Final Purchase Price; Payment at Closing

 

7

 

 

 

 

ARTICLE III

ASSET INSPECTION AND TITLE EXAMINATION

 

7

 

 

 

 

Section 3.1

Access to Records and Properties of Seller

 

7

Section 3.2

On-Site Tests and Inspections

 

7

Section 3.3

Title Matters

 

8

Section 3.4

Defect Adjustments

 

11

Section 3.5

Casualty Loss

 

13

Section 3.6

Identification of Additional Defective Interests

 

13

Section 3.7

Termination Due to Title Matters and Conditions

 

14

Section 3.8

Title Benefits

 

15

 

 

 

 

ARTICLE IV

SELLER’S REPRESENTATIONS AND WARRANTIES

 

15

 

 

 

 

Section 4.1

Organization, Standing and Power

 

15

Section 4.2

Authority and Enforceability

 

16

Section 4.3

Claims Affecting the Assets

 

16

Section 4.4

Claims Affecting the Sale

 

17

Section 4.5

No Demands

 

17

Section 4.6

Taxes

 

17

Section 4.7

Leases

 

17

Section 4.8

Non-Foreign Representation

 

18

Section 4.9

Commitments for Expenditures

 

18

Section 4.10

Brokers Fees

 

18

Section 4.11

Gas Imbalances

 

18

 

 

 

 

ARTICLE V

PURCHASER’S REPRESENTATIONS AND WARRANTIES

 

18

 

 

 

 

Section 5.1

Organization, Standing and Power

 

18

Section 5.2

Authority and Enforceability

 

18

 

i

--------------------------------------------------------------------------------


 

Section 5.3

Independent Evaluation

 

19

Section 5.4

Suits Affecting the Sale

 

19

Section 5.5

Eligibility

 

19

Section 5.6

Financing

 

19

 

 

 

 

ARTICLE VI

ASSUMPTION OF OBLIGATIONS AND INDEMNIFICATION

 

20

 

 

 

 

Section 6.1

Assumption and Retention of Certain Liabilities and Obligations by Purchaser

 

20

Section 6.2

Indemnification by Purchaser

 

20

Section 6.3

Indemnification by Seller

 

20

Section 6.4

Interpretation

 

21

Section 6.5

Notices

 

22

 

 

 

 

ARTICLE VII

SELLER’S OBLIGATIONS PRIOR TO CLOSING

 

23

 

 

 

 

Section 7.1

Restrictions on Operations

 

23

Section 7.2

Operated Assets

 

25

 

 

 

 

ARTICLE VIII

ADDITIONAL AGREEMENTS OF THE PARTIES

 

25

 

 

 

 

Section 8.1

Government Reviews and Filings

 

25

Section 8.2

Confidentiality

 

25

Section 8.3

Taxes

 

26

Section 8.4

Receipts and Credits

 

28

Section 8.5

Suspense Accounts

 

28

Section 8.6

Hart-Scott-Rodino Filings

 

29

 

 

 

 

ARTICLE IX

CONDITIONS TO CLOSING

 

29

 

 

 

 

Section 9.1

Seller’s Conditions

 

29

Section 9.2

Purchaser’s Conditions

 

30

 

 

 

 

ARTICLE X

RIGHT OF TERMINATION AND ABANDONMENT

 

30

 

 

 

 

Section 10.1

Termination

 

30

Section 10.2

Liabilities Upon Termination

 

31

 

 

 

 

ARTICLE XI

CLOSING MATTERS

 

31

 

 

 

 

Section 11.1

Time and Place of Closing

 

31

Section 11.2

Closing Obligations

 

32

 

 

 

 

ARTICLE XII

POST-CLOSING OBLIGATIONS

 

33

 

 

 

 

Section 12.1

Post-Closing Adjustments

 

33

Section 12.2

Files and Records

 

34

Section 12.3

Further Assurances

 

34

 

ii

--------------------------------------------------------------------------------


 

Section 12.4

Reviewed and Audited Financial Statements and Reserve Disclosures

 

34

 

 

 

 

ARTICLE XIII

ENVIRONMENTAL MATTERS

 

34

 

 

 

 

Section 13.1

Purchaser Acknowledgment Concerning Possible Contamination of the Assets

 

34

Section 13.2

Adverse Environmental Conditions

 

35

Section 13.3

Disposal of Materials, Substances, and Wastes; Compliance with Law

 

36

 

 

 

 

ARTICLE XIV

MISCELLANEOUS

 

36

 

 

 

 

Section 14.1

Notices

 

36

Section 14.2

Binding Effect

 

37

Section 14.3

Counterparts

 

37

Section 14.4

Expenses

 

37

Section 14.5

Section Headings

 

38

Section 14.6

Entire Agreement

 

38

Section 14.7

Conditions

 

38

Section 14.8

Governing Law

 

38

Section 14.9

Assignment

 

38

Section 14.10

Public Announcements

 

39

Section 14.11

Notices After Closing

 

39

Section 14.12

Waiver of Compliance with Bulk Transfer Laws

 

39

Section 14.13

Waiver

 

39

Section 14.14

Like-Kind Exchange

 

40

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule A-1

 

Description of Leases and Land

 

 

 

Schedule A-2

 

Wells

 

 

 

Schedule A-3

 

Agreements

 

 

 

Schedule B

 

Value Allocation

 

 

 

Schedule C

 

Suits and Claims

 

 

 

Schedule D

 

Transition Services Agreement

 

 

 

Schedule E

 

Outstanding AFEs

 

 

 

Schedule F-1

 

General Assignment and Bill of Sale Form

 

 

 

Schedule F-2

 

Assignment Form

 

 

 

Schedule G

 

Environmental Conditions

 

 

 

Schedule 1.3

 

Excluded Assets

 

 

 

Schedule 4.6

 

Tax Partnerships

 

 

 

Schedule 4.11

 

Gas Imbalances

 

iv

--------------------------------------------------------------------------------


 

AGREEMENT FOR PURCHASE
AND SALE OF ASSETS

 

This Agreement for Purchase and Sale of Assets (the “Agreement”), dated as of
November 25, 2009, is made and entered into by and among Forest Oil Corporation,
a New York corporation, and Forest Oil Permian Corporation, a Delaware
corporation (collectively “Seller”), and SandRidge Exploration and Production,
LLC, a Delaware limited liability company (“Purchaser”).

 

RECITALS

 

A.                                   Seller desires to sell to Purchaser the
assets, properties and rights hereinafter described upon the terms and subject
to the conditions, exceptions and reservations hereinafter set forth;

 

B.                                     Purchaser desires to purchase from Seller
such assets, properties and rights as hereinafter set forth upon the terms and
subject to the conditions, exceptions and reservations hereinafter set forth;
and

 

C.                                     In consideration of the premises and of
the mutual promises, representations, warranties, covenants, conditions and
agreements contained herein, Seller and Purchaser, intending to be legally bound
by the terms hereof, agree as follows:

 

ARTICLE I
PURCHASE AND SALE

 

Section 1.1                                      Purchase and Sale.

 

Subject to the provisions of this Agreement, Seller agrees to sell and convey at
the Closing (as defined in Section 11.1), and Purchaser agrees to purchase and
accept at the Closing, such conveyance to be effective for all purposes as of
7:00 a.m. at the location of each of the respective Assets on November 1, 2009
(the “Effective Time”), all of the following, less and except the Excluded
Assets (as hereinafter defined), which shall be herein referred to collectively
as the “Assets”.

 

Section 1.2                                      Assets.

 

The Assets shall mean the following:

 

(a)                                  All right, title and interest of Seller and
its affiliates (as used in this Section and Section 1.3, “affiliates” means any
person or entity which, directly or indirectly, controls, is controlled by or is
under common control with Seller) in and to all oil and gas leases, other
similar leases, mineral interests, royalties, and overriding royalties, whether
producing or non-producing, as described on Schedule A-1 attached

 

--------------------------------------------------------------------------------


 

hereto (the “Leases”), and any other rights and interests of any type in, on, or
under or relating to the lands also described on Schedules A-1 or A-2 or in any
of the Leases (the “Land”), whether such Asset is incorrectly described or
inadvertently omitted, and including any and all right, title and interest of
Seller and its affiliates in and to the oil, gas and other hydrocarbons and
other products produced in association therewith in, on, or under any of the
foregoing, and all oil and gas wells, injection and disposal wells, water wells,
and abandoned wells located on any of the foregoing, or used or useful in
connection therewith, or on lands pooled or unitized therewith, including,
without limitation, the wells described in Schedule A-2 attached hereto (the
“Wells”);

 

(b)                                 All right, title and interest of Seller and
its affiliates in, to and under or derived from all presently existing or
proposed unitization, pooling and communitization agreements, declarations and
orders, and the properties covered and the units created or to be created
thereby (including, but not limited to, all units formed or to be formed under
orders, regulations, rules or other official actions of any federal, state or
other governmental agency having jurisdiction), including without limitation,
the agreements, declarations, orders, properties and units described in Schedule
A-3 attached hereto, to the extent that they relate to or affect all or any part
of the Leases, Land, or Wells (“Unit Agreements”);

 

(c)                                  Subject to any and all applicable consents
to assign and other limitations on Seller’s or its affiliates’ rights to assign,
all right, title and interest of Seller and its affiliates in, to and under or
derived from all contracts, agreements, and instruments to the extent that they
relate to or affect any of the Assets, including oil, gas liquids, condensate,
casinghead gas, and gas sales, purchase, exchange, gathering, transportation and
processing contracts, operating agreements, joint venture agreements, farmout
agreements, partnership agreements, settlement agreements and all other
agreements, contracts, and instruments, including without limitation the
agreements, contracts, and instruments described in Schedule A-3 attached
hereto;

 

(d)                                 All right, title and interest of Seller and
its affiliates in or to all personal property, fixtures, equipment leases,
improvements, and other personal property, whether real, personal, or mixed
(including, but not limited to, well equipment, casing, tubing, tanks, rods,
tank batteries, boilers, buildings, pumps, motors, machinery, injection
facilities, disposal facilities, field separators and liquid extractors,
compressors, pipelines, gathering systems, docking facilities, air service
facilities, helicopter facilities, power lines, telephone and telegraph lines,
roads, and field processing plants, field offices and office furnishings related
thereto, field office leases, equipment leases, trailers and all other
appurtenances thereunto belonging), (the “Equipment”) and in and to all
easements, permits, licenses, servitudes, rights-of-way, surface leases and
other surface rights, and all contract rights, to the extent used or useful in
connection with the exploration, development, operation or maintenance of the
Leases, Land, Wells, or Unit Agreements, or in connection with the producing,
treating, processing, storing, gathering, transporting or marketing of oil, gas
and other hydrocarbons and other

 

2

--------------------------------------------------------------------------------


 

products produced in association with or attributable to such, Leases, Land,
Wells, or Unit Agreements;

 

(e)                                  All of Seller’s and its affiliates’ right,
title and interest in and to any production imbalances or balancing agreements
relating to any of the Leases, Land, Wells or Unit Agreements, or otherwise
arising by virtue of the fact that Seller or its affiliates may not have taken
or marketed its full share of oil, gas and other hydrocarbons and other products
produced in association therewith attributable to its ownership prior to the
Effective Time; and

 

(f)                                    Copies of all accounting records related
to periods of time from and after the Effective Time, books and files relating
to any of the interests set forth in this Section 1.2 including, without
limitation, all production records, operating records, correspondence, lease
records, well records, and division order records; prospect files; title records
(including abstracts of title, title opinions and memoranda, and title curative
documents related to the Leases, Land, Wells, and Unit Agreements), contracts,
property tax records, including property tax returns specific to the Assets for
the preceding tax year, electric logs, core data, pressure data, decline curves,
graphical production curves, and a non-exclusive license to all geophysical data
owned by Seller or its affiliates (collectively, the “Records”); provided,
however, that the Records shall not include payroll and personnel records nor
any geophysical and interpretive data or reports and shall not include any
Records that Seller or its affiliates are not contractually permitted to assign;
and provided, further, that Seller and its affiliates shall be entitled to
retain copies of all records and other files that Seller or its affiliates
reasonably believes it will need access to for future audit, tax, or reporting
requirements.

 

Section 1.3                                      Excluded Assets.

 

Seller shall reserve and retain all of the Excluded Assets. “Excluded Assets”
shall mean:

 

(a)                                  all of Seller’s and its affiliates
corporate minute books, accounting and financial records, and other business
records that relate to Seller’s or its affiliates’ business generally (including
the ownership of the Assets);

 

(b)                                 all trade credits, all accounts, suspended
funds not otherwise specifically accounted for pursuant to Section 8.5, below,
receivables (including from the results of audits), and all other proceeds,
income or revenues attributable to the Assets with respect to any period of time
prior to the Effective Time;

 

(c)                                  all rights and interests of Seller and its
affiliates (A) under any policy or agreement of insurance or indemnity,
(B) under any bond or (C) to any insurance or condemnation proceeds or awards
arising, in each case, from acts, omissions or events, or damage to or
destruction of property occurring prior to the Effective Time;

 

3

--------------------------------------------------------------------------------


 

(d)                                 all Hydrocarbons produced and sold from the
Assets with respect to all periods prior to the Effective Time;

 

(e)                                  all claims of Seller and its affiliates for
refunds of or loss carry forwards with respect to (A) production or any other
taxes attributable to any period prior to the Effective Time, (B) income or
franchise taxes or (C) any taxes attributable to the Excluded Assets;

 

(f)                                    all personal computers and associated
peripherals and all radio and telephone equipment;

 

(g)                                 all of Seller’s and its affiliates computer
software, patents, trade secrets, copyrights, names, trademarks, logos and other
intellectual property;

 

(h)                                 all documents and instruments of Seller and
its affiliates that may be protected by an attorney-client privilege;

 

(i)                                     all data that cannot be disclosed to
Purchaser as a result of confidentiality arrangements under agreements with
Third Parties and for which a waiver or consent has not been obtained from such
Third Parties;

 

(j)                                     all hedging transactions and gains or
losses attributable to any hedging activities, whether occurring before or after
the Effective Time;

 

(k)                                  all correspondence, reports, analyses and
other documents relating to the Assets or the transaction contemplated hereby
(including without limitation, environmental reports and analyses), whether
internal, with or produced by other prospective purchasers, produced by
consultants or other third parties or otherwise, and

 

(l)                                     the assets and liabilities listed on
Schedule 1.3.

 

ARTICLE II
PURCHASE PRICE

 

Section 2.1                                      Purchase Price.

 

The aggregate purchase price payable by Purchaser to Seller for the Assets shall
be Eight Hundred Million Dollars ($800,000,000.00) (the “Preliminary Purchase
Price”), subject to adjustment as set forth in Section 2.4 below.

 

4

--------------------------------------------------------------------------------


 

Section 2.2                                      Performance Deposit.

 

Within one Business Day of execution of this Agreement, Purchaser shall pay to
Seller by wire transfer a deposit in the amount of Forty Million Dollars
($40,000,000.00) (“Performance Deposit”) to be held by Seller in accordance with
this Agreement. In the event that the transactions contemplated by this
Agreement are consummated, the Performance Deposit shall be applied to the
Purchase Price as set forth in Section 2.5(b) below. In the event this Agreement
is terminated, the Performance Deposit plus any interest earned thereon shall be
applied in accordance with the provisions of Article X.

 

Section 2.3                                      Allocation of the Purchase
Price.

 

The Preliminary Purchase Price shall be allocated among the Assets in accordance
with the allocations set forth on Schedule B. Any adjustments to the purchase
price under Section 2.4 shall correspondingly (as appropriate) adjust the
allocations set forth on Schedule B. Seller and Purchaser agree such allocations
have been established for use where appropriate under this Agreement, including
for Seller to provide any required preferential purchase right notifications and
in calculating adjustments to the Purchase Price.

 

Section 2.4                                      Adjustment to Purchase Price.

 

The Preliminary Purchase Price shall be adjusted as follows and the resulting
amount shall be herein called the “Final Purchase Price”:

 

(a)                                  The Preliminary Purchase Price shall be
adjusted upward by the following (on a cash basis and on a sales, not an
entitlement, method of accounting):

 

(i)                                     The amount of all capital expenditures
(net to Seller’s interest) incurred and paid by Seller during the period from
the Effective Time to the Closing Date (“Adjustment Period”) in respect of the
ownership and operation of the Assets;

 

(ii)                                  The amount of all operating costs incurred
and paid by Seller (excluding amounts paid in connection with the transactions
contemplated by this Agreement) in respect of the ownership and operation of the
Assets during the Adjustment Period;

 

(iii)                               The value (determined by the price most
recently paid prior to the Effective Time for such oil less all applicable
deductions) of all oil in storage above the wellhead as of the Effective Time
which is credited to the Assets, less applicable production taxes, royalty and
other burdens on the production payable on such oil and subsequently paid by
Seller, the amount of oil in storage

 

5

--------------------------------------------------------------------------------


 

as of the Effective Time to be based on gauge reports to the extent available or
on alternative methods to be agreed by the parties.

 

(iv)                              The amount of underproduced volumes of gas
attributable to Seller as of the Effective Time, multiplied by a price of
$4.00/Mcf for such production (net of royalties and taxes) in each case to the
extent provided by existing balancing and other agreements affecting the Assets.

 

(v)                                 Intentionally left blank

 

(vi)                              The amount of any Defect Adjustment which is a
net increase in the value of an Asset, as defined in Section 3.4(b).

 

(b)                                 The Preliminary Purchase Price shall be
adjusted downward by the following (on a cash basis and on a sales, not an
entitlement, method of accounting):

 

(i)                                     Amounts received by Seller for the sale
of oil, gas, liquids or other associated minerals produced during the Adjustment
Period (net of any production royalties, transportation costs and of any
production, severance or sales taxes paid or to be paid by Seller), and all
other amounts received or to be received by Seller relating to the ownership and
operation of the Assets during the Adjustment Period including but not limited
to amounts attributable to prepayments, cash calls, advance payments, gas
transportation, take or pay payments and similar payments;

 

(ii)                                  Amounts received by Seller for the sale,
salvage or other disposition during the Adjustment Period of any property,
equipment or rights included in the Assets without Purchaser having received
full payment therefor;

 

(iii)                               All amounts otherwise received by Seller and
attributable to the ownership of the Assets during the Adjustment Period;

 

(iv)                              An amount equal to the value of the Assets set
forth on Schedule B with respect to which preferential purchase rights have been
exercised in accordance with Section 3.6;

 

(v)                                 The amount of any Defect Adjustment which is
a net reduction in the value of an Asset, as defined in Section 3.4(b);

 

(vi)                              An amount equal to the value of any Casualty
Loss as defined in Section 3.5; and

 

(vii)                           The amount of overproduced volumes of gas
attributable to Seller as of the Effective Time, multiplied by a price of
$4.00/Mcf for such production

 

6

--------------------------------------------------------------------------------


 

(net of royalties and taxes) in each case to the extent provided by existing
balancing and other agreements affecting the Assets.

 

(viii)                        An amount equal to any adjustment set forth in
Section 13.2(b).

 

(c)                                  It is Seller’s and Purchaser’s intent that
the adjustments under this Agreement to the Preliminary Purchase Price, and any
components of such adjustments, shall not be applied or computed in a manner
that results in duplicative effect.

 

Section 2.5                                      Payment and Calculation of
Estimated Final Purchase Price; Payment at Closing.

 

(a)                                  Seller shall prepare and deliver to
Purchaser, at least five “Business Days” (which term shall mean any day except a
Saturday, Sunday or other day on which commercial banks in New York, New York
are required or authorized by law to be closed) prior to the Closing Date,
Seller’s estimate of the Final Purchase Price to be paid at Closing, (such
estimated Final Purchase Price being herein referred to as the “Estimated Final
Purchase Price”), together with a statement setting forth Seller’s estimate of
the amount of each adjustment to the Preliminary Purchase Price to be made
pursuant to Section 2.4. The parties shall negotiate in good faith and attempt
to agree on such estimated adjustments prior to Closing.

 

(b)                                 At Closing, Purchaser shall pay to Seller
the Estimated Final Purchase Price determined as set forth in
Section 2.5(a) less an amount equal to the Performance Deposit plus any interest
earned thereon.

 

ARTICLE III
ASSET INSPECTION AND TITLE EXAMINATION

 

Section 3.1                                      Access to Records and
Properties of Seller.

 

Between the date of this Agreement and Closing, Seller agrees, subject to
Section 8.2, to give Purchaser and its representatives full access at all
reasonable times to the Assets and to the Records for inspection and copying at
Purchaser’s expense at Seller’s office in Denver, Colorado. To the extent
records are kept or maintained by Seller in other locations, Seller agrees to
make same available at such other locations.

 

Section 3.2                                      On-Site Tests and Inspections.

 

Seller shall permit or, in case of any third-party operated wells, use its
commercially reasonable efforts to cause the operator thereof to permit,
Purchaser’s authorized representatives to consult with Seller’s or third-party
operator’s agents and employees during reasonable business hours and to conduct,
at Purchaser’s sole risk and expense, on-site

 

7

--------------------------------------------------------------------------------


 

inspections, tests and inventories of the Assets. Purchasers environmental
investigation of the Properties shall be limited to conducting a Phase I
Environmental Site Assessment in accordance with the American Society for
Testing and Materials (A.S.T.M.) Standard Practice Environmental Site
Assessments: Phase I Environmental Site Assessment Process (Publication
Designation: E1527-05) (“Site Assessment”), and at Seller’s discretion, shall be
accompanied by Seller’s representative. Purchaser shall furnish Seller, free of
cost to Seller, a copy of any written report prepared by or for Purchaser
related to any Site Assessment of the Properties as soon as reasonably possible
after it is prepared. All environmental reports prepared by or for Purchaser
shall be maintained in strict confidence by Purchaser and shall be used by
Purchaser solely in connection with the evaluation of the Properties or in any
dispute with Seller involving the Properties. If Closing does not occur, all
copies of such reports shall be promptly delivered to Seller.

 

Section 3.3                                      Title Matters.

 

(a)                                  For the sole purpose of determining the
existence of Title Defects prior to the Closing, Seller warrants that it owns
Defensible Title (as defined in Section 3.3(b)) to the Assets except to the
extent affected by the litigation described on Schedule C.

 

(b)                                 As used herein, the term “Defensible Title”
to the Assets shall mean such title of Seller that:

 

(i)                                     is deducible of record either from the
records of the applicable county or parish clerk and recorder or, in the case of
federal leases, from the records of the applicable office of the Bureau of Land
Management, or in the case of state leases, from the records of the applicable
state land office, or from some combination of the foregoing official records;

 

(ii)                                  entitles Seller to receive not less than
the net revenue interest (indicated by the letters “NRI”) of Seller set forth in
Schedule B of all oil, gas and associated liquid and gaseous hydrocarbons
produced, saved and marketed from the Leases throughout the life of such
properties;

 

(iii)                               obligates Seller to bear costs and expenses
relating to the maintenance, development and operation of the Leases in an
amount not greater than the working interest (indicated by the letters “WI”) set
forth in Schedule B throughout the life of such properties except to the extent
such greater working interest is accompanied by a proportionate increase in net
revenue interest; and

 

(iv)                              is free and clear of encumbrances, liens and
defects other than the Permitted Encumbrances.

 

8

--------------------------------------------------------------------------------


 

(c)                                  The term “Permitted Encumbrances”, as used
herein, shall mean:

 

(1)                                  lessors’ royalties, overriding royalties,
and division orders and sales contracts covering oil, gas or associated liquid
or gaseous hydrocarbons, reversionary interests and similar burdens if and to
the extent the net cumulative effect of such burdens does not operate to reduce
the net revenue interest at any time in any property to less than the net
revenue interest set forth in Schedule B:

 

(2)                                  preferential rights to purchase and
required third-party consents to assignments and similar agreements with respect
to which prior to Closing;

 

(i)                                     waivers or consents are obtained from
the appropriate parties,

 

(ii)                                  the appropriate time period for asserting
such rights has expired without an exercise of such rights, or

 

(iii)                               arrangements can be made by Seller which are
acceptable to Purchaser in order for Purchaser to receive the same economic and
operational benefits as if all such waivers and consents had been obtained;

 

(3)                                  liens for current period property, ad
valorem, severance, production and other similar taxes or assessments not yet
due or not yet delinquent or, if delinquent, that are not material and are being
contested in good faith in the normal course of business;

 

(4)                                  all rights to approve, required notices to,
filings with, or other actions by governmental or tribal entities in connection
with the sale or conveyance of the Assets if the same are customarily obtained
subsequent to such sale or conveyance;

 

(5)                                  rights of reassignment, to the extent any
exist as of the date of this Agreement, upon the surrender or expiration of any
lease;

 

(6)                                  easements, rights-of-way, servitudes,
permits, surface leases and other rights in respect of surface operations,
pipelines, or the like; conditions, covenants or other restrictions; and
easements for pipelines, railways and other easements and rights-of-way, on,
over or in respect of any of the Assets which individually, or in the aggregate,
do not materially adversely affect the ownership, operation, value or use of the
Assets, or any of them;

 

9

--------------------------------------------------------------------------------


 

(7)                                  all other liens, charges, encumbrances,
contracts, agreements, instruments, obligations, defects and irregularities
affecting the Assets (including, without limitation, liens of operators relating
to obligations not yet due or pursuant to which Seller is not in default) that
do not reduce the net revenue interest set forth in Schedule B, or do not
prevent the receipt of proceeds of production therefrom, or do not increase the
share of costs above the working interest set forth in Schedule B, or that are
not such as materially interfere with or detract from the operation, value or
use of any of the properties included within the Assets;

 

(8)                                  liens, if any, to be released at Closing in
a form acceptable to Purchaser;

 

(9)                                  the terms and conditions of all Leases,
agreements, orders, pooling or unitization agreements or declarations included
in the Assets or to which the Assets are subject as long as same do not reduce
the net revenue interests for the Assets listed in Schedule B or do not increase
the working interests for the interests set forth in Schedule B; and

 

(10)                            rights reserved to or vested in any municipality
or governmental, statutory or public authority to control or regulate any of the
Assets in any manner, and all applicable laws, rules and orders of governmental
authority; and

 

(11)                            Materialmen’s, mechanics’, repairmen’s,
employees’, contractors’, operators’ or other similar liens or charges arising
in the ordinary course of business incidental to construction, maintenance or
operation of the Assets

 

(i)                                     if they have not been filed pursuant to
law,

 

(ii)                                  if filed, they have not yet become due and
payable or payment is being withheld as provided by law and Seller either
indemnifies Purchaser or agrees to reduce the Preliminary Purchase Price for the
amount claimed, or

 

(iii)                               if their validity is being contested in good
faith by appropriate action provided that Seller either indemnifies Purchaser or
agrees to reduce the Preliminary Purchase Price for the amount claimed.

 

10

--------------------------------------------------------------------------------


 

(d)           The term “Title Defect” as used herein shall mean any encumbrance,
encroachment, irregularity, defect in or objection to Seller’s title to the
Assets (excluding Permitted Encumbrances) which would result in Seller not
having Defensible Title.

 

Section 3.4             Defect Adjustments.

 

(a)           “Defective Interest(s)” shall mean that portion of the Assets (as
determined in accordance with Section 3.4(c)) as to which the warranty stated in
Section 3.3(a) is breached or that Purchaser is otherwise entitled under
Sections 3.5 or 3.6 to treat as a Defective Interest, and of which Seller has
been given written notice by Purchaser not later than 5:00 P.M., Denver time, on
December 21, 2009 or any later date specified in Section 3.6 for Defective
Interests described in that Section (“Defective Interest Notice Date”). Such
written notice shall include

 

(i)            a description of the Defective Interest,

 

(ii)           the basis for the defect that Purchaser believes causes such
Asset to be a Defective Interest,

 

(iii)          the Allocated Value of the affected Asset calculated in
accordance with Section 3.4(c), and

 

(iv)          the amount by which Purchaser believes the Allocated Value of the
affected Asset has been reduced by the Defective Interest;

 

provided however, that any Title Defect (or individual Title Benefit, as defined
in Section 3.8) for which the Defect Adjustment, as determined in
Section 3.4(c), below, is less than one hundred thousand dollars ($100,000)
shall not be a Defective Interest. For purposes of determining Defect
Adjustments pursuant to this Agreement, and without waiver of Purchaser’s rights
under the conveyances of the Assets to be delivered at Closing, Purchaser shall
be deemed to have waived all Title Defects of which Seller has not been given
written notice by the Defective Interest Notice Date. Prior to Closing, Seller
shall have the option, but not the obligation, to cure any Title Defect or other
breach of title warranty for which timely notice is given. If Purchaser desires
to attempt to cure any Title Defect, Seller shall cooperate with Purchaser,
prior to the Closing Date, in endeavoring to cure any such Title Defect.

 

(b)           Subject to Seller’s right to withdraw a Defective Interest from
this transaction and adjust the Purchase Price accordingly, Defective Interests
and Title Benefits shall be conveyed to Purchaser hereunder, and the Preliminary
Purchase Price shall be reduced or increased, as the case may be, in accordance
with Section 2.4 by an amount determined in accordance with Section 3.4(c) for
such Defective Interests and Title Benefits (which net reduction or increase, as
applicable, shall be called a “Defect Adjustment”) but only to the extent that
the total amount of all Defect Adjustments

 

11

--------------------------------------------------------------------------------


 

exceeds one percent (1%) of the Preliminary Purchase Price, unless prior to the
Closing, the basis for treating such Assets as Defective Interests has been
removed in a manner satisfactory to Purchaser. For avoidance of doubt, Seller
and Purchaser agree that the foregoing threshold amount is a deductible. If
Seller and Purchaser cannot agree to the amount of a Defect Adjustment for a
specified Title Defect or Title Benefit, all information relating to the
Defective Interest or Title Benefit shall be submitted to a title attorney
chosen by mutual agreement of the parties, who shall have a minimum of ten
(10) years experience in examining oil and gas titles, who shall, in good faith,
determine the Defect Adjustment or Title Benefit. If the amount of such
adjustment is not determined pursuant to this Agreement by the Closing, the
undisputed portion of the Purchase Price with respect to the Asset affected
shall be paid by Purchaser at the Closing and, subject to this Section 3.4(b),
upon determination of the amount of such adjustment, any unpaid portion thereof
(if a Title Benefit) shall be paid by Purchaser to Seller or shall be netted
against the aggregate amount of any disputed Title Defect Adjustments that also
are determined after Closing.

 

(c)           The value of each of the Leases and Wells for purposes of
determining Purchase Price adjustments under this Section 3.4 (the “Allocated
Value”) shall be determined in accordance with Schedule B which Schedule shall
be mutually agreed upon by the parties. The amount of the Defect Adjustment for
a Defective Interest or Title Benefit shall be the Allocated Value thereof if
the Defective Interest or Title Benefit constitutes the entire property given an
Allocated Value. If the amount of a Defect Adjustment cannot be determined
directly because the Defective Interests or Title Benefit constitute a property
or interest included within, but not totally comprising, the Assets to which an
Allocated Value is given, Purchaser and Seller shall proportionately reduce the
Allocated Value to reflect the present or potential impact of the Title Defect
or Title Benefit. The amount of any Defect Adjustment shall reflect the
anticipated reduction or increase of the Allocated Value for the affected
property caused by the breach of title warranty or Title Benefit, taking into
account the method for arriving at such Allocated Value, the legal and practical
effect of the Title Defect or Title Benefit or other breach, the probability of
adverse impact of the Title Defect or breach of title warranty on the use and
enjoyment of the property interest affected, and the potential economic effect
of the Title Defect or breach of title warranty or Title Benefit over the life
of the property involved.

 

(d)           If any claimed Title Defect has not been resolved on the date of
Closing, Seller may elect to not convey the affected Asset at Closing, the
Allocated Value applicable to such Asset shall reduce the total consideration
(prior to adjustments) to be paid at Closing by Purchaser to Seller, and the
following provisions shall apply:

 

(i)            Seller shall continue to use its commercially reasonable efforts
to cure the claimed Title Defect applicable to such Asset, and if so cured on or
before March 31, 2010, the Asset shall thereupon be conveyed to Purchaser by
Purchaser’s paying cash in the amount of the Allocated Value with respect to

 

12

--------------------------------------------------------------------------------


 

such Asset and the Closing shall thereupon be deemed to have occurred as to such
Asset, with effect from the original date of Closing, or

 

(ii)           If the claimed Title Defect is not cured or waived on or before
March 31, 2010, Seller and Purchaser shall terminate this Agreement as to the
Asset affected by the unwaived Title Defect.

 

If pursuant to the foregoing provisions of this Section 3.4, any Asset is
conveyed from Seller to Purchaser hereunder after the date of initial Closing
hereunder, all of the remaining terms and provisions hereof shall apply thereto
including without limitation the purchase price adjustments pursuant to
Section 2.4, except that, other than the necessity for eliminating the claimed
Title Defects, all other conditions to Closing shall have been deemed satisfied
as of the date of Closing.

 

(e)           Notwithstanding any claimed Title Defect, Purchaser shall have the
right at any time up to the Closing Date to waive any such claim, and purchase
the affected property without reduction of the Purchase Price.

 

Section 3.5             Casualty Loss.

 

If, prior to the Closing, any portion of the Wells or related equipment is
destroyed or impaired by fire or other casualty, Purchaser may elect:

 

(a)           to treat the Assets so affected by such destruction as Defective
Interests in accordance with Section 3.4, or

 

(b)           to purchase such Assets notwithstanding any such destruction
(without adjustment to the Preliminary Purchase Price therefor), in which case,
Seller shall, at the Closing, pay to Purchaser all sums paid to Seller by
third-parties (including insurance proceeds relating thereto) and assign to
Purchaser all sums to which Seller is entitled, as the case may be, by reason of
the destruction of such Wells and the underlying Assets to be assigned to
Purchaser and shall assign, transfer and set over unto Purchaser all of the
right, title and interest of Seller in and to any unpaid awards or other
payments from third-parties arising out of the destruction of such Wells and the
Assets to be assigned to Purchaser.

 

Prior to the Closing, Seller shall not voluntarily compromise, settle or adjust
any amounts payable by reason of any destruction of such Wells and the
underlying Assets without first obtaining the written consent of Purchaser.

 

Section 3.6             Identification of Additional Defective Interests.

 

(a)           If any preferential purchase right is exercised prior to or after
the Closing, Purchaser may elect to treat that portion of the Assets affected by
such

 

13

--------------------------------------------------------------------------------


 

preferential right as a Defective Interest. If Seller receives notice of such
exercise prior to Closing, Seller shall give Purchaser notice thereof in
accordance with Section 3.4(a) prior to the Closing, in which event the property
affected by such preferential purchase right shall be treated as a Defective
Interest. If Seller or Purchaser receives notice of such exercise after the
Closing, the party receiving such notice shall promptly give notice to the other
party, and Purchaser shall convey the affected property interest to the holder
of the preferential purchase right upon receipt of the Allocated Value
attributable thereto from such party.

 

(b)           If, prior to the Closing Date, Purchaser or Seller become aware of
any suit, action or other proceeding before any court or government agency other
than those listed in Schedule C that would result in loss or impairment of
Seller’s title to any portion of the Assets, or a portion of the value thereof,
Purchaser may elect to treat that portion of the Assets affected thereby as a
Defective Interest by giving Seller notice thereof in accordance with
Section 3.4(a) no later than the Closing Date, in which event the procedures
specified in Section 3.4 shall apply to the property affected by such
proceeding.

 

(c)           If with respect to any preferential purchase rights and required
third-party consents to assignment and similar agreements, one or more of the
conditions set forth in Section 3.3(c)(2) has not been met prior to the Closing,
Purchaser may elect to treat that portion of the Assets affected thereby as a
Defective Interest by giving Seller notice thereof in accordance with
Section 3.4(a) no later than the Closing Date, in which event the procedures
specified in Section 3.4 shall apply to the property affected by such
third-party right.

 

Section 3.7             Termination Due to Title Matters and Conditions.

 

If, prior to Closing, the aggregate amount of the value of (a) all Defect
Adjustments asserted in good faith under this Article III and (b) all
adjustments for Conditions asserted in good faith pursuant to Section 13.2(a),
equals or exceeds twenty percent (20%) of the Preliminary Purchase Price, then
either party, at its option exercised by the giving of written notice to the
other party not later than the Closing, may elect to terminate this Agreement,
in which event Seller and Purchaser shall be under no obligation to each other
with regard to the purchase and sale of any of the Assets, such termination to
be without liability to either party. Failure of either party to give timely
notice to the other party of an election to terminate this Agreement pursuant to
this Section 3.7 shall be deemed an election not to terminate this Agreement.

 

14

--------------------------------------------------------------------------------


 

Section 3.8             Title Benefits.

 

(a)           If a Party discovers any Title Benefit affecting the Assets, it
shall promptly notify the other Party in writing thereof on or before the
expiration of the Defective Interest Notice Date. Subject to Section 3.4(a),
Sellers shall be entitled to an upward adjustment to the Purchase Price pursuant
to Section 2.4(a)(vi) with respect to all Title Benefits, in an amount
determined in accordance with Section 3.4(c). For purposes of this Agreement,
the term “Title Benefit” shall mean Sellers’ Net Revenue Interest in any Asset
is greater than that set forth in Schedule B or Sellers’ Working Interest in any
Asset less than that set forth in Schedule B (without a corresponding decrease
in the Net Revenue Interest). Any matters that may constitute Title Benefits,
but of which Purchaser has not been specifically notified by Sellers in
accordance with the foregoing, shall be deemed to have been waived by Sellers
for all purposes.

 

(b)           Subject to Section 3.4(a), the aggregate amount of undisputed
Title Benefits shall be netted against the aggregate amount of undisputed Defect
Adjustments prior to any adjustment of the Purchase Price at Closing pursuant to
Section 2.4.

 

(c)           If with respect to a Title Benefit the Parties have not agreed on
the amount of the upward Purchase Price adjustment or have not otherwise agreed
on such amount prior to the Closing Date, Seller or Purchaser shall have the
right to elect to have such Purchase Price adjustment determined pursuant to
Section 3.4(b). If the amount of such adjustment is not determined pursuant to
this Agreement by the Closing, the undisputed portion of the Purchase Price with
respect to the Asset affected by such Title Benefit shall be paid by Purchaser
at the Closing and, subject to Section 3.4(b), upon determination of the amount
of such adjustment, any unpaid portion thereof shall be paid by Purchaser to
Sellers or shall be netted against the aggregate amount of any disputed Title
Defect Adjustments that also are determined after Closing.

 

ARTICLE IV

SELLER’S REPRESENTATIONS AND WARRANTIES

 

Seller represents and warrants to Purchaser as follows:

 

Section 4.1             Organization, Standing and Power.

 

Forest Oil Corporation is a corporation duly organized, validly existing and in
good standing under the laws of the state of New York and has all requisite
corporate power and authority to own, lease and operate its properties and to
carry on its business as now being conducted. Forest Oil Permian Corporation is
a corporation duly organized, validly existing and in good standing under the
laws of the state of Delaware and has all requisite corporate

 

15

--------------------------------------------------------------------------------


 

power and authority to own, lease and operate its properties and to carry on its
business as now being conducted. Seller is duly qualified to carry on its
business in each state identified in Schedule A-1 and Schedule A-2 where failure
to so qualify would have a materially adverse effect upon its business or
properties in such state.

 

Section 4.2             Authority and Enforceability.

 

The execution and delivery by Seller of this Agreement, and the consummation of
the transactions contemplated hereby, have been duly and validly authorized by
all necessary corporate action, on the part of Seller. This Agreement is the
valid and binding obligation of Seller, enforceable against Seller in accordance
with its terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability and to
general equity principles. Neither the execution and delivery by Seller of this
Agreement nor the consummation of the transactions contemplated hereby, nor
compliance by Seller with any of the provisions hereof, will

 

(a)           conflict with or result in a breach of any provision of Seller’s
certificate of incorporation or bylaws,

 

(b)           except with respect to third-party consents or waivers required in
connection with agreements and properties to be assigned pursuant to this
Agreement (it being understood that Seller will make reasonable efforts to
obtain such required consents or waivers) result in a material default (with due
notice or lapse of time or both) or give rise to any right of termination,
cancellation or acceleration under any of the terms, conditions or provisions of
any note, bond, mortgage, indenture, license or agreement to which Seller is a
party or by which Seller or any of Seller’s properties or assets may be bound
or,

 

(c)           violate any order, writ, injunction, judgment, decree, statute,
rule or regulation applicable to any Seller, or any Seller’s properties or
assets, assuming receipt of all routine governmental consents normally acquired
after the consummation of transactions such as transactions of the nature
contemplated by this Agreement, except, in any of (a)-(c), where any such
foregoing effect would not be likely to affect Purchaser’s ability to own,
possess, control or enjoy the Assets.

 

Section 4.3             Claims Affecting the Assets.

 

Except as disclosed on Schedule C, to Seller’s knowledge there is no suit,
action, claim, investigation or inquiry by any person or entity or by any
administrative agency or governmental body and no legal, administrative or
arbitration proceeding pending, or to Seller’s knowledge, threatened against or
affecting the Assets. Schedule C lists all actions, suits, claims, proceedings,
agency enforcement actions or investigations pending affecting the Assets or the
ownership or operation thereof to the knowledge of Seller.

 

16

--------------------------------------------------------------------------------


 

Section 4.4             Claims Affecting the Sale.

 

Except as disclosed on Schedule C, to Seller’s knowledge there is no suit,
action, claim, investigation or inquiry by any person or entity or by any
administrative agency or governmental body and no legal, administrative or
arbitration proceeding pending, or to Seller’s knowledge, threatened against
Seller or any Affiliate of Seller which has affected or could affect Seller’s
ability to consummate the transactions contemplated by this Agreement. In this
Agreement, “Affiliate” means any person or entity which controls, is controlled
by or is under common control with, the subject person or entity.

 

Section 4.5             No Demands.

 

Except as disclosed on Schedule C, Seller has received no notice of any claimed
defaults, offsets or cancellations from any lessors with respect to the Leases,
and Seller has no knowledge of the existence of any default existing with
respect to any of the Leases or any express or implied term of any Lease.

 

Section 4.6             Taxes.

 

(a)          To Seller’s knowledge all ad valorem, real property, personal
property, production, severance, excise and other taxes applicable to the
ownership and operation of the Assets prior to the Effective Time have been or
will be duly and timely paid except as may be contested by Seller in good faith.

 

(b)         Except as set forth on Schedule 4.6, (i) none of the Assets is
deemed to be held by a “tax partnership” for federal (and any corresponding
state or local) income tax purposes, and (ii) with respect to any Assets
excepted from clause (i), such “tax partnership” has in effect an election under
Section 754 of the Internal Revenue Code of 1986, as amended (and any
corresponding state or local income tax statue).

 

(c)          Seller is not engaged, and has not held itself out as being
engaged, in the business of selling the Assets or property similar to the
Assets.

 

Section 4.7             Leases.

 

To the knowledge of Seller:

 

(a)           The Leases have been maintained according to their terms, in
compliance with the agreements to which the Leases are subject; and

 

(b)           The Leases are presently in full force and effect; and all other
oil and gas leases covering the Lands have expired and are no longer of any
force or effect.

 

17

--------------------------------------------------------------------------------


 

Section 4.8             Non-Foreign Representation.

 

Seller is not a non-resident alien, foreign corporation, foreign partnership,
foreign trust or foreign estate (as those terms are defined in Internal Revenue
Code and Income Tax Regulations). If requested by Purchaser, a non-foreign
affidavit or certificate of non-foreign status confirming such representation
will be provided at Closing.

 

Section 4.9             Commitments for Expenditures.

 

Except as set forth on Schedule E there are no outstanding authorities for
expenditures (AFE’s) which Seller has received from a third party operator, but
has not responded to.

 

Section 4.10           Broker’s Fees.

 

Seller has not made any agreement with respect to any broker’s or finder’s fees
arising out of or in any way related to the transactions contemplated by this
Agreement for which Purchaser will have any liability.

 

Section 4.11           Gas Imbalances.

 

Except as disclosed on Schedule 4.11, to Seller’s knowledge there are no gas
imbalances with co-owners in any well, unit, field or contract area or with any
gatherer, processor or transporter.

 

ARTICLE V

PURCHASER’S REPRESENTATIONS AND WARRANTIES

 

Section 5.1             Organization, Standing and Power.

 

Purchaser is a Delaware limited liability company duly organized, validly
existing and in good standing under the laws of the state of its organization
and has all requisite power and authority to own, lease and operate its
properties and to carry on its business as now being conducted. Purchaser is
duly qualified to carry on its business in each state identified in Schedule A-1
and Schedule A-2 where the failure to so qualify would have a materially adverse
effect on Purchaser’s business or properties in such state.

 

Section 5.2             Authority and Enforceability.

 

The execution and delivery by Purchaser of this Agreement, and the consummation
of the transactions contemplated hereby, have been duly and validly authorized
by all necessary corporate action on the part of Purchaser. This Agreement is
the valid and binding obligation of Purchaser, enforceable against Purchaser in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
and to general equity principles. Neither the execution and delivery by
Purchaser

 

18

--------------------------------------------------------------------------------


 

of this Agreement nor the consummation of the transactions contemplated hereby,
nor compliance by Purchaser with any of the provisions hereof, will

 

(a)           conflict with or result in a breach of any provision of its
certificate of organization or operating agreement,

 

(b)           result in a material default (with due notice or lapse of time or
both) or give rise to any right of termination, cancellation or acceleration
under any of the terms, conditions or provisions of any note, bond, mortgage,
indenture, license or agreement to which Purchaser is a party or by which it or
any of its properties or assets may be bound or

 

(c)           violate any order, writ, injunction, judgment, decree, statute,
rule or regulation applicable to Purchaser, or any of its properties or assets,
assuming receipt of all routine governmental consents normally acquired after
the consummation of transactions such as transactions of the nature contemplated
by this Agreement.

 

Section 5.3            Independent Evaluation.

 

Purchaser is knowledgeable and experienced in the evaluation, acquisition and
operation of oil and gas properties. Except as set forth in this Agreement,
Purchaser acknowledges that Seller has made no representations or warranties as
to the accuracy or completeness of such information, and, in entering into and
performing this Agreement, Purchaser has relied and will rely solely upon its
independent investigation of, and upon its own knowledge and experience and that
of its advisors’ with respect to, the Assets and their value.

 

Section 5.4          Suits Affecting the Sale.

 

To Purchaser’s knowledge there is no suit, action, claim, investigation or
inquiry by any person or entity or by any administrative agency or governmental
body and no legal, administrative or arbitration proceeding pending or, to
Purchaser’s - knowledge, threatened against Purchaser or any Affiliate of
Purchaser which has affected or could materially affect Purchaser’s ability to
consummate the transactions contemplated by this Agreement.

 

Section 5.5          Eligibility.

 

The Purchaser is eligible under all applicable laws and regulations to own the
Assets, including, without limitation, the Leases.

 

Section 5.6           Financing.

 

Purchaser has the financial ability to purchase the Assets, and Closing of the
transaction is not contingent upon obtaining financing.

 

19

--------------------------------------------------------------------------------


 

ARTICLE VI

ASSUMPTION OF OBLIGATIONS AND INDEMNIFICATION

 

Section 6.1            Assumption of Certain Liabilities and Obligations by
Purchaser.

 

If the Closing occurs, (a) Purchaser assumes all obligations that are
attributable to the Assets on or after the Effective Time including, but not
limited to, any obligation for make-up gas according to the terms and conditions
of the applicable gas contracts, and all obligations to properly plug and
abandon all wells, pipelines and other facilities now or thereafter located on
the Land or the Leases (regardless of whether any such obligation to plug and
abandon is attributable to periods of time prior to or after the Effective Time,
regardless of whether any such well or facility was listed on any exhibit
hereto, and regardless of whether any such obligation arises from the failure of
Seller to properly or timely plug and abandon any such well or facility) and
restore the surface of the Land and the Leases in accordance with applicable
lease or other agreements and governmental (including environmental) laws,
orders and regulations, and (b) Purchaser agrees to execute and deliver any
specific assumption agreements, bonds, or other financial assurances, if any,
required to effectuate the assumption of such obligations.

 

Section 6.2            Indemnification by Purchaser.

 

If the Closing occurs Purchaser agrees to release, indemnify, defend and hold
harmless Seller, its agents and representatives from and against any and all
suits, judgments, damages, claims, liabilities, losses, costs and expenses
(including court costs and reasonable attorney’s fees)

 

(a)           that are attributable to the use, ownership and operation of the
Assets arising and attributable to periods of time after the Effective Time (but
including, the obligation to properly plug and abandon all wells now or
hereafter located on the Leases), regardless of whether Seller, its agents and
representatives were wholly or partially negligent or otherwise at fault,

 

(b)           that arise out of any breach by Purchaser of any representation,
warranty, covenant or agreement hereunder.

 

Section 6.3            Indemnification by Seller.

 

If the Closing occurs, Seller agrees, for a period of six (6) months after the
Effective Time, to release, indemnify, defend and hold harmless Purchaser from
and against any and all suits, judgments, damages, claims, liabilities, losses,
costs and expenses (including, without limitation, court costs and reasonable
attorneys’ fees)

 

(i)            that are attributable to use, ownership or operation of the
Assets attributable to periods of time prior to the Effective Time (other than
relating to the

 

20

--------------------------------------------------------------------------------


 

obligation to properly plug and abandon wells located on the Leases) regardless
of whether Purchaser was wholly or partially negligent or otherwise at fault, or

 

(ii)           that arise out of any breach by Seller of any representation,
warranty, covenant or agreement hereunder, including the special warranty of
title contained in the conveyances to be delivered at closing;

 

provided, however, that such release, indemnity, defense and hold harmless
obligations shall not apply to (A) any amount that was taken into account as an
adjustment to the Purchase Price pursuant to the provisions hereof, (B) any
liability of Purchaser to Seller under the provisions of this Agreement, and
(C) any amount in excess of ten percent (10%) of the Purchase Price. Provided,
notwithstanding the foregoing, such release, indemnity, defense and hold
harmless obligations shall remain effective indefinitely for suits, judgments,
damages, claims, liabilities, losses, costs and expenses (including, without
limitation, court costs and reasonable attorney’s fees) that (x) arise out of
any breach by Seller of any representation or warranty made under Section 4.1 or
the first two sentences of subsection (a) of Section 4.2 or (y) relate to the
matters disclosed on Schedule C.

 

Section 6.4             Interpretation.

 

The provisions of each of the foregoing Sections 6.2 and 6.3 shall be
interpreted as follows:

 

(a)           The indemnity provided for by each of such Sections shall extend
to any loss, cost, expense, liability or damage (“Loss”) incurred or suffered by
the indemnified party, including reasonable fees and expenses of attorneys,
technical experts and expert witnesses reasonably incident to matters
indemnified against. The indemnity provided for in Section 6.3 with respect to a
breach or failure of a special warranty of title of any interest contained in
the conveyance shall be limited in amount to the Allocated Value for each
interest, reduced by the value of production from the interest actually received
by Purchaser (to the extent such production received is not subject to any
repayment or offset), net of expenses incurred for the interest by the
Purchaser, for which a special warranty of title was breached or failed, but
only in proportion to and to the extent of such breach or failure. After the
Defective Interest Notice Date (prior to which the adjustment provisions of
Section 3.4 also shall be in effect) and subject to the provisions of
Section 3.6, the indemnity provided for herein shall be the sole and exclusive
remedy, as between the parties hereto, for a breach or failure of a warranty or
representation of title. The adjustment provisions for breaches of title
representations and warranties as set forth in Section 3.4 are applicable only
as to breaches of title representations and warranties for which notice has been
given on or prior to the Defective Interest Notice Date subject to the
provisions of Section 3.6. Subject to Section 3.6, after the Defective Interest
Notice Date, the exclusive applicable representations and warranties of title
shall be the special warranty of title by, through and under Seller, contained
in the conveyances delivered pursuant hereto, and not otherwise.

 

21

--------------------------------------------------------------------------------


 

(b)           The amount of each payment claimed by an indemnified party to be
owing as described in each of such Sections, together with a list identifying to
the extent reasonably possible each separate item of Loss for which payment is
so claimed, shall be set forth by such party in a statement delivered to the
indemnifying party or parties, as the case may be, setting forth the basis of
such claim and shall be paid by such indemnifying party or parties, as the case
may be, as and to the extent required herein with thirty (30) days after receipt
of such statement.

 

(c)           Except as set forth in Section 3.5, Section 8.2, Section 8.3, and
Article X of this Agreement, and as may be permitted under the conveyances
delivered hereunder, the remedies set forth in this Article VI shall be the sole
and exclusive remedies of Seller and Purchaser for any breach of a
representation, warranty or covenant, or otherwise.

 

Section 6.5            Notices.

 

(a)           Within sixty (60) days after notification to an indemnified party
with respect to any claim or legal action or other matter that may or could
result in a Loss for which indemnification may be sought under Article VI, but
in any event in time sufficient for the indemnifying party to contest any
action, claim or proceeding that has become the subject of proceedings before
any court or tribunal, such indemnified party shall give written notice of such
claim, legal action or other matter to the indemnifying party and, at the
request of such indemnifying party, shall furnish the indemnifying party or its
counsel with copies of all pleadings and other information with respect to such
claim, legal action or other matter and shall, at the election of the
indemnifying party made within sixty (60) days after receipt of such notice,
permit the indemnifying party to assume control of such claim, legal action or
other matter (to the extent only that such claim, legal action or other matter
relates to a Loss for which the indemnifying party is liable), including the
determination of all appropriate actions, the negotiation of settlements on
behalf of the indemnified party, and the conduct, of litigation, through
attorneys of the indemnifying party’s choice. In the event of such an election
by the indemnifying party,

 

(i)            any expense incurred by the indemnified party thereafter for
investigation or defense of the matter shall be borne by the indemnifying party,
and

 

(ii)           the indemnified party shall give all reasonable information and
assistance, other than pecuniary, that the indemnifying party shall deem
reasonably necessary to the proper defense of such claim, legal action, or other
matter.

 

22

--------------------------------------------------------------------------------


 

In the absence of such an election, the indemnified party will use its
commercially reasonable efforts to defend any claim, legal action or other
matter to which such other party’s indemnifications under this Article VI
applies.

 

(b)           Failure to provide timely notice pursuant to subsection (a) of
this Section 6.5 shall not deprive the party seeking indemnification of its
right to indemnifications pursuant to this Article VI, although such party shall
be liable for any damages occasioned by its delay in affording the party
entitled to notice with such notice and shall not be entitled to
indemnifications for any costs incurred during the period of such delay that
could reasonably have been avoided by the indemnifying party if timely notice
had been given.

 

ARTICLE VII
SELLER’S OBLIGATIONS PRIOR TO CLOSING

 

Section 7.1            Restrictions on Operations.

 

(a)           From the date hereof until the Closing Date, Seller shall (or,
with respect to non-operated Wells, shall use its commercially reasonable
efforts to cause the operator of all Wells in which it owns working interests
to):

 

(i)            not abandon any Well on any Lease capable of commercial
production, or release or abandon all or any part of the Assets capable of
commercial production, or release or abandon all or any portion of the Leases
without Purchaser’s written consent;

 

(ii)           not cause the Assets to be developed, maintained or operated in a
manner materially inconsistent with prior operation;

 

(iii)          not commence or agree to participate in any operation on the
Assets anticipated to cost in excess of one hundred thousand Dollars
($100,000.00) per operation net to Seller’s interest without Purchaser’s written
consent (except emergency operations, operations required under presently
existing contractual obligations, and operations undertaken to avoid any penalty
provision of any applicable agreement or order);

 

(iv)          not create any lien, security interest or other encumbrance with
respect to the Assets (except for Permitted Encumbrances), or, without
Purchaser’s written consent, enter into any agreement for the sale, disposition
or encumbrance of any of the Assets, or dedicate, sell, encumber or dispose of
any oil and gas production, except in the ordinary course of business on a
contract which is terminable on not more than thirty (30) days notice except
production sold under a contract listed on Schedule A-3;

 

23

--------------------------------------------------------------------------------


 

(v)           not agree to any alterations in the contracts included in or
relating to a material portion of the Assets or enter into any material new
contracts relating to the Assets (other then contracts terminable on not more
than thirty (30) days notice) without Purchaser’s written consent;

 

(vi)          maintain in force all insurance policies covering the Assets;

 

(vii)         maintain the Leases in full force and effect and comply with all
express or implied covenants contained therein (provided that this covenant
shall not be deemed to expand Seller’s title warranties beyond those expressly
contained in this Agreement);

 

(viii)        furnish Purchaser with copies of all AFE’s in excess of one
hundred thousand dollars ($100,000.00) received or issued by Seller prior to the
Closing.

 

(b)           From and after the date of this Agreement, until Closing, Seller
shall:

 

(i)            provide Purchaser with access (or, where Seller is not an
operator, use its commercially reasonable efforts to arrange for access) to the
Assets for inspection thereof at the sole cost, risk and expense of Purchaser;

 

(ii)           use reasonable efforts to obtain any and all necessary consents,
waivers (including waiver of preferential purchase rights), permissions and
approvals of third parties or governmental authorities in connection with the
sale and transfer of the Assets other than approvals of federal lease
assignments to Purchaser;

 

(iii)          cause to be filed all reports required to be filed by Seller with
governmental authorities relating to the Assets;

 

(iv)          provide prompt notice to Purchaser of any notice received by
Seller of a default, claim, obligation or suit which affects any of the Assets;

 

(v)           notify Purchaser of any event, condition, or occurrence which
results in any of the representations and warranties made herein to be untrue;
and

 

(vi)          pay all costs and expenses in connection with the operation of the
Assets in a manner consistent with Seller’s historic practice, including,
without limitation, all property, ad valorem, severance, production and other
similar taxes except as such may be contested by Seller in good faith.

 

24

--------------------------------------------------------------------------------


 

Section 7.2            Operated Assets

 

Seller makes no representations or warranties to Purchaser as to transferability
or assignability of operatorship of any Assets operated by Seller. Rights and
obligations associated with operatorship of such Assets are governed by
operating and similar agreements covering the Assets and will be decided in
accordance with the terms of such agreements. However, Seller will assist
Purchaser in its efforts to succeed Seller as operator of any Wells included in
the Assets. For all assets operated by Seller, Seller shall execute and deliver
to Purchaser and Purchaser shall promptly file the appropriate forms with the
applicable regulatory agency transferring operatorship of such Assets to
Purchaser, to the extent permitted or approved pursuant to the applicable
operating agreement. Seller agrees to provide Purchaser those services listed in
the Transition Services Agreement (“TSA”) attached hereto as Exhibit D for the
term as set forth in the TSA.

 

ARTICLE VIII
ADDITIONAL AGREEMENTS OF THE PARTIES

 

Section 8.1            Government Reviews and Filings.

 

Both prior to and after the Closing, as appropriate, each of Seller and the
Purchaser shall in a timely manner

 

(a)           make required filings with, prepare applications to and conduct
negotiations with each governmental agency as to which such filings,
applications or negotiations are necessary or appropriate for the consummation
of the transactions contemplated hereby, and

 

(b)           provide such information as each may reasonably request to make
such filings, prepare such applications and conduct such negotiations.

 

Seller shall cooperate with and assist Purchaser in pursuing such filings,
applications and negotiations, and Purchasers shall cooperate with and assist
Seller with respect to such filings, applications and negotiations. Each party
shall be responsible for and shall make any governmental filings occasioned by
the ownership or structure of such party.

 

Section 8.2            Confidentiality.

 

Until completion of the Closing (and without limitation in the event Closing
should not occur for any reason), except as required by law, Purchaser and its
officers, agents and representatives shall continue to be bound by the
Confidentiality Agreement between the parties dated November 10, 2009 (the
“November Confidentiality Agreement”); provided, however, that the parties agree
the interviewing of, or offer of employment to, employees of Seller by Purchaser
shall not constitute a breach of Purchaser’s or its affiliates’ obligations

 

25

--------------------------------------------------------------------------------


 

under the November Confidentiality Agreement or the Confidentiality Agreement
between the parties dated August 12, 2009.

 

Section 8.3            Taxes.

 

(a)           Each party shall provide the other party with reasonable
information which may be required by the other party for the purpose of
preparing tax returns and responding to any audit by any taxing jurisdiction.
Each party shall cooperate with all reasonable requests of the other party made
in connection with contesting the imposition of taxes. Notwithstanding anything
to the contrary in this Agreement neither party shall be required at any time to
disclose to the other party any tax returns or other confidential tax
information other than property tax returns specific to the Assets, as provided
for in Section 1.2(f).

 

(b)           Seller and Purchaser shall report the information required by
Section 1060 of the Internal Revenue Code of 1986, as amended (or any
corresponding state or local income tax statute), in a manner consistent with

 

(i)            the allocations set forth on Schedule B, as adjusted pursuant to
this Agreement and

 

(ii)           the requirements of such Section 1060.

 

(c)           All ad valorem taxes, real property taxes, personal property taxes
and similar obligations (“Property Taxes”) attributable to the Assets with
respect to the tax period in which the Effective Time occurs shall be
apportioned as of the Effective Time between Seller and Purchaser based on the
number of days in the calendar year the Assets were owned by each party. The
owner of record on the assessment date shall file or cause to be filed all
required reports and returns incident to the Property Taxes and shall pay or
cause to be paid to the taxing authorities all Property Taxes relating to the
tax period in which the Effective Time occurs. If Seller is the owner of record
on the assessment date, then Purchaser shall pay to Seller Purchaser’s pro rata
portion of Property Taxes within 30 days after receipt of Seller’s invoice
therefor, except to the extent taken into account as an adjustment to the
Purchase Price pursuant to Section 2.4. If Purchaser is the owner of record as
of the assessment date then Seller shall pay to Purchaser Seller’s pro rata
portion of Property Taxes within 30 days after receipt of Purchaser’s invoice
therefor.

 

(d)           Subject to the provisions of Section 8.3(e), Seller shall
indemnify Purchaser for all liabilities that are assessed against Purchaser for
foreign, federal, state, local or Indian Tribal taxes (other than income,
franchise and similar taxes) in respect of the ownership or operation of the
Assets prior to the Effective Time, together with penalties and interest thereon
(provided such penalties and interest do not result from the negligence, late
filing, fraud or acts of misfeasance or malfeasance of Purchaser), to

 

26

--------------------------------------------------------------------------------


 

the extent such liabilities exceed the amounts of such taxes paid by Seller;
provided that Seller shall be entitled to all refunds or rebates of taxes paid
in respect of the ownership or operation of the Assets prior to the Effective
Time that may be received by Seller or Purchaser. Subject to the provisions of
Section 8.3(e), Purchaser shall indemnify Seller for all liabilities which are
assessed against Seller for foreign, federal, state, local or Indian Tribal
taxes (other than income, franchise and similar taxes), together with penalties
and interest thereon (provided such penalties and interest do not result from
the negligence, late filing, fraud or acts of misfeasance or malfeasance of
Seller), to the extent such liabilities relate to the ownership or operation of
the Assets from and after the Effective Time; provided, however, that such
indemnity shall not apply to such taxes to the extent (but only to the extent)
such taxes are included in the determination of the Final Purchase Price, and
provided further, however, that Purchaser shall be entitled to all refunds or
rebates of taxes attributable to the Assets on or after the Effective Time that
may be received by Seller or Purchaser, except to the extent (but only to the
extent) such refunds or rebates are included in the determination of the Final
Purchase Price. For the avoidance of doubt, all income, franchise and similar
taxes attributable to the ownership, operation, or disposition of the Assets for
any period through the Closing Date shall remain the sole responsibility and
obligation of Seller.

 

(e)           In order for Seller or Purchaser (“Claimant”) to make a claim
against the other (“Indemnitor”) under this Section 8, Claimant shall give
prompt notice to Indemnitor of any liability for which Claimant would claim
indemnification under this Section 8.3, which notice shall include the
circumstances surrounding such liability. Indemnitor shall then have the right
but not the obligation, to contest such liability at its sole cost and expense
by giving written notice to Claimant of such election within 30 days after
Indemnitor receives Claimant’s notice. Should Indemnitor fail to notify Claimant
within such 30-day period, Indemnitor shall be deemed to have elected not to
contest such liability. Should Indemnitor elect (or be deemed to have elected)
not to contest such liability, Indemnitor shall pay the full amount due under
Section 8.3(d) in respect of such liability to Claimant in cash within 30 days
after Indemnitor elects (or is deemed to have elected) not to contest such
liability. Except as specifically provided in this Section 8.3 with respect to
certain tax issues which must be combined or joined with other tax issues, if
Indemnitor elects to contest any such liability, Claimant shall give Indemnitor
full authority to defend, adjust, compromise or settle such liability and any
action, suit, or proceeding in which Indemnitor contests such liability, in the
name of Claimant or otherwise as Indemnitor shall elect. In any administrative
or legal proceeding, Indemnitor shall employ counsel selected by it and
reasonably acceptable to Claimant. With respect to tax issues incident to any
such liability that must be combined or joined with one or more other tax issues
which Claimant desires to contest, Claimant and Indemnitor shall cooperate
fully, and control of any administrative legal proceeding shall rest with the
party having the greater ultimate liability (including liability under
Section 8.3(d) for the taxes in dispute). The party in control may not adjust,
compromise or settle taxes which are contested by or on behalf of the other
party without the consent of the other party. With respect to any liability
contested by

 

27

--------------------------------------------------------------------------------


 

Indemnitor under the terms of this Section 8.3(d), Indemnitor shall pay the full
amount due under Section 8.3(d) in respect of such liability to Claimant in cash
within 30 days after the liability is finally determined either by settlement or
pursuant to the final unappealable judgment of a court of competent
jurisdiction.

 

(f)            Purchaser shall pay and be liable for all sales taxes occasioned
by the sale of the Assets and all documentary, transfer, filing, licensing, and
recording fees required in connection with the processing, filing, licensing or
recording of any assignments, titles, or bills of sale. Seller will assist Buyer
in establishing the applicability of the Texas and New Mexico isolated or
occasional sale exemptions and any other exemption that is applicable to the
sale of the Assets.

 

Section 8.4            Receipts and Credits.

 

Subject to the terms hereof and except to the extent same have already been
taken into account as an adjustment to the Purchase Price, all monies, proceeds,
receipts, credits and income attributable to the ownership and operation of the
Assets (a) for all periods of time from and subsequent to the Effective Time,
shall be the sole property and entitlement of Purchaser, and to the extent
received by Seller, Seller shall within 10 Business Days after such receipt,
fully disclose, account for and transmit same to Purchaser and (b) for all
periods of time prior to the Effective Time, shall be the sole property and
entitlement of Seller and, to the extent received by Purchaser, Purchaser shall
fully disclose, account for and transmit same to Seller within 10 Business Days.
Subject to the terms hereof and except to the extent same have already been
taken into account as an adjustment to the Purchase Price, all costs, expenses,
disbursements, obligations and liabilities attributable to the Assets (i) for
periods of time prior to the Effective Time, regardless of when due or payable,
shall be the sole obligation of Seller and Seller shall promptly pay, or if paid
by Purchaser, promptly reimburse Purchaser for and hold Purchaser harmless from
and against same and (ii) for periods of time from and subsequent to the
Effective Time, regardless of when due or payable, shall be the sole obligation
of Purchaser and Purchaser shall promptly pay, or if paid by Seller, promptly
reimburse Seller for and hold Seller harmless from and against same.

 

Section 8.5            Suspense Accounts.

 

At the Closing, Seller agrees to transfer to Purchaser and provide information
regarding all of Seller’s payable accounts holding monies in suspense
attributable to the Assets. Purchaser agrees to take and apply such monies in a
manner consistent with prudent oil and gas business practices and to indemnify
Seller against any claim relating to the failure to pay such funds after the
Closing.

 

28

--------------------------------------------------------------------------------


 

Section 8.6                                      Hart-Scott-Rodino Filings.

 

The parties hereto acknowledge that they are subject to the Hart-Scott-Rodino
Act and the rules and regulations of the Federal Trade Commission thereunder.
Purchaser shall prepare all necessary filings in connection with the
transactions contemplated by this Agreement under such act, rules and
regulations.

 

ARTICLE IX

CONDITIONS TO CLOSING

 

Section 9.1                                      Seller’s Conditions.

 

The obligations of Seller at the Closing are subject, at the option of Seller,
to the satisfaction at or prior to the Closing of the following conditions.

 

(a)           All representations and warranties of Purchaser contained in this
Agreement shall be true in all material respects at and as of the Closing as if
such representations and warranties were made at and as of the Closing, and
Purchaser shall have performed and satisfied all agreements in all material
respects required by this Agreement to be performed and satisfied by Purchaser
at or prior to the Closing.

 

(b)           Seller shall have received a certificate dated as of the Closing,
executed by the President or any Vice President of Purchaser, to the effect that
the statements in Section 9.1(a) are true in all material respects at and as of
the Closing, and

 

(c)           No order shall have been entered by any court or governmental
agency having jurisdiction over the parties or the subject matter of this
contract that restrains or prohibits the purchase and sale contemplated by this
Agreement and which remains in effect at the time of Closing, except

 

(i)            any order affecting a matter with respect to which Seller has
been adequately indemnified by Purchaser or

 

(ii)           any order affecting only a portion of the Assets, which portion
of the Assets could be treated as a Casualty Loss in accordance with
Section 3.5.

 

(d)           Seller shall have been provided with such documentation or other
assurance as Seller deems necessary that Purchaser has obtained all bonds or
approvals as may be required for assigning, owning or operating the Assets and
all obligations associated with the Assets; or as may be necessary to comply
with Purchaser’s assumption of obligations as described in Section 6.1, hereof.

 

29

--------------------------------------------------------------------------------


 

(e)           The transaction contemplated hereby shall have been approved by
all applicable governmental authorities under the Hart-Scott-Rodino Act.

 

Section 9.2                                      Purchaser’s Conditions.

 

The obligations of Purchaser at the Closing are subject, at the option of
Purchaser, to the satisfaction at or prior to the Closing of the following
conditions:

 

(a)           All representations and warranties of Seller contained in this
Agreement shall be true in all material respects at and as of the Closing as if
such representations were made at and as of the Closing, and Seller shall have
performed and satisfied all agreements in all material respects required by this
Agreement to be performed and satisfied by Seller at or prior to the Closing.

 

(b)           Purchaser shall have received a certificate dated as of the
Closing, executed by the President or any Vice President of Seller, to the
effect that

 

(i)            the statements in Section 9.2(a) are true in all material
respects at and as of the Closing, and

 

(ii)           the covenants and agreements contained in Article VII have been
performed in all material respects.

 

(c)           No order shall have been entered by any court or governmental
agency having jurisdiction over the parties or the subject matter of this
contract that restrains or prohibits the purchase and sale contemplated by this
Agreement and which remains in effect at the time of closing, except

 

(i)            any order affecting a matter with respect to which Purchaser has
been adequately indemnified by Seller or

 

(ii)           any order affecting only a portion of the Assets, which portion
of the Assets could be treated as Casualty Loss in accordance with Section 3.5.

 

(d)           The transaction contemplated hereby shall have been approved by
all applicable governmental authorities under the Hart-Scott-Rodino Act.

 

ARTICLE X

RIGHT OF TERMINATION AND ABANDONMENT

 

Section 10.1                                Termination.

 

This Agreement and the transactions contemplated hereby may be terminated in the
following instances:

 

30

--------------------------------------------------------------------------------


 

(a)             by Seller if the conditions set forth in Section 9.1 are not
satisfied or waived as of the Closing Date;

 

(b)             by Purchaser if the conditions set forth in Section 9.2 are not
satisfied or waived as of the Closing Date;

 

(c)             by Seller if, through no fault of Seller, the Closing does not
occur on or before January 31, 2010;

 

(d)             by Purchaser if, through no fault of Purchaser, the Closing does
not occur on or before January 31, 2010;

 

(e)             by either party as provided in Section 3.7; or

 

(f)              at any time by the mutual written agreement of Purchaser and
Seller and in accordance with any other express provisions of this Agreement.

 

Section 10.2           Liabilities Upon Termination.

 

If this Agreement is terminated pursuant to Section 10.1(a) or (c) above, or as
a result of the negligence, fault or willful failure of Purchaser to perform its
obligations hereunder, Seller shall be entitled to retain the Performance
Deposit, plus any interest earned thereon, as liquidated damages for lost
opportunities and not as a penalty. Upon termination of this Agreement by Seller
pursuant to an express right to do so set forth herein, Seller shall be free to
enjoy immediately all rights of ownership of the Assets and to sell, transfer,
encumber and otherwise dispose of the Assets to any party without any
restriction under this Agreement. If this Agreement is terminated pursuant to
Section 10.1(b), (d) or (e) above, or as a result of the negligence, fault or
willful failure of Seller to perform its obligations hereunder, Seller shall
return the Performance Deposit to Purchaser plus any interest earned thereon. In
no event shall either party ever be entitled to consequential or speculative
damages including, without limitation, lost profits.

 

ARTICLE XI

CLOSING MATTERS

 

Section 11.1           Time and Place of Closing.

 

(a)           The purchase by Purchaser and the sale by Seller of the Assets, as
contemplated by this Agreement (the “Closing”), shall, unless otherwise agreed
to in writing by Purchaser and Seller, take place at the offices of Seller. The
time of the Closing shall be at 10:00 a.m., local time, on December 31, 2009, or
at such other time as the parties may determine.

 

31

--------------------------------------------------------------------------------


 

(b)           The date on which the Closing occurs is referred to herein as the
"Closing Date.”

 

Section 11.2           Closing Obligations.

 

At the Closing the following events shall occur, each being a condition
precedent to the others and each being deemed to have occurred simultaneously
with the others:

 

(a)           Seller shall execute, acknowledge and deliver to Purchaser

 

(i)            a General Assignment and Bill of Sale of the Assets in the form
of Schedule F-1 attached hereto,

 

(ii)           assignments, bills of sale and conveyances (in sufficient
counterparts to facilitate recording) substantially in the form of Schedule F-2
(the “Conveyance”) together with any transfer forms to be filed with
governmental and tribal agencies conveying the Leases and Wells effective as of
the Effective Time to Purchaser,

 

(iii)          if requested by Purchaser, letters in lieu of transfer orders in
a form acceptable to both parties, and

 

(iv)          deeds, assignments, bills of sale and any other specialized
instruments of transfer necessary to convey to or perfect in Purchaser the
Assets other than the Leases and Wells;

 

(b)           Seller and Purchaser shall execute and deliver a preliminary
settlement statement (the “Preliminary Settlement Statement”) prepared by Seller
that shall set forth the Estimated Final Purchase Price together with the
calculations of all adjustments using for such adjustments the best information
available;

 

(c)           Purchaser shall deliver to Seller the Estimated Final Purchase
Price by wire transfer in immediately available funds;

 

(d)           Seller shall deliver to Purchaser possession of the Assets;

 

(e)           Seller shall deliver to the Purchaser the certificate referred to
in Section 9.2(b).

 

(f)            Purchaser shall deliver to Seller the certificate referred to in
Section 9.1(b).

 

32

--------------------------------------------------------------------------------


 

(g)           Purchaser shall assume the obligation to disburse all royalty,
overriding royalty and other payments due under or with respect to the Leases to
the extent Seller was responsible for such payments prior to the Closing.

 

(h)           Seller and Purchaser shall execute and deliver all other documents
or agreements called for herein.

 

ARTICLE XII

POST-CLOSING OBLIGATIONS

 

Section 12.1           Post-Closing Adjustments.

 

As soon as practicable after the Closing, but in no event later than one hundred
eighty (180) days thereafter, Seller shall prepare and deliver to Purchaser a
final settlement statement (the “Final Settlement Statement”) setting forth each
adjustment or payment that was not finally determined as of the Closing and
showing the calculation of such adjustments and the resulting Final Purchase
Price. Seller shall make its workpapers and other information available to
Purchaser to review in order to confirm the adjustments shown on Seller’s draft.
As soon as practicable after receipt of the Final Settlement Statement, but in
no event later than sixty (60) days thereafter, Purchaser shall deliver to
Seller a written report containing any changes that Purchaser proposes to make
to the Final Settlement Statement. Any failure by Purchaser to deliver to Seller
the written report detailing Purchaser’s proposed changes to the Final
Settlement Statement within sixty (60) days following Purchaser’s receipt of the
Final Settlement Statement shall be deemed an acceptance by Purchaser of the
Final Settlement Statement as submitted by Seller. The parties shall agree with
respect to the changes proposed by Purchaser, if any, no later than sixty (60)
days after Seller receives from Purchaser the written report described above
containing Purchaser’s proposed changes. If the Purchaser and the Seller cannot
then agree upon the Final Settlement Statement, the determination of the amount
of the Final Settlement Statement shall be submitted to a mutually agreed firm
of independent public accountants (the “Accounting Firm”). The determination by
the Accounting Firm shall be conclusive and binding on the parties hereto and
shall be enforceable against any party hereto in any court of competent
jurisdiction. Any costs and expenses incurred by the Accounting Firm pursuant to
this Section 12.1 shall be borne by the Seller and the Purchaser equally. The
date upon which such agreement is reached or upon which the Final Purchase Price
is established, shall be herein called the “Final Settlement Date.” In the event

 

(a)           the Final Purchase Price is more than the Estimated Final Purchase
Price, Purchaser shall pay to Seller the amount of such difference, or

 

(b)           the Final Purchase Price is less than the Estimated Final Purchase
Price, Seller shall pay to Purchaser the amount of such difference,

 

33

--------------------------------------------------------------------------------


 

in either event by wire transfer in immediately available funds or, if the
amount of such difference is less than Twenty-Five Thousand Dollars
($25,000.00), by check. Payment by Purchaser or Seller, as the case may be,
shall be within five (5) days of the Final Settlement Date.

 

Section 12.2           Files and Records.

 

Within thirty (30) Business Days following the Closing Date, Seller shall
deliver to Purchaser at Purchaser’s expense the Records, to the extent not
previously delivered. For a period of seven (7) years after the Closing Date,
Purchaser shall maintain the Records, and Seller shall have access thereto
during normal business hours upon advance written notice to Purchaser to audit
the same in connection with federal, state or local regulatory or tax matters,
resolution of existing disputes or contract compliance matters affecting Seller.

 

Section 12.3           Further Assurances.

 

From time to time after Closing, Seller and Purchaser shall execute, acknowledge
and deliver to the other such further instruments, and take such other action as
may be reasonably requested in order more effectively to assure to said party
all of the respective properties, rights, titles, interests and estates intended
to be assigned and delivered in consummation of the transactions contemplated by
this Agreement.

 

Section 12.4           Reviewed and Audited Financial Statements and Reserve
Disclosures.

 

From time to time after Closing, Seller shall provide Purchaser such
cooperation, information and assistance as shall be requested by Purchaser to
enable Purchaser and its independent registered public accounting firm to
produce (a) an audited profit and loss statement and audited reserve
disclosures, in each case for the fiscal year ended December 31, 2008 as
required by Rule 3-05 of Regulation S-X promulgated by the Securities and
Exchange Commission (“Rule 3-05”), (b) reviewed profit and loss statements and
reviewed reserve disclosures, in each case for the nine-month periods ended
September 30, 2008 and September 30, 2009 and the year-to-date period ending at
the Effective Time as required by Rule 3-05, and (c) such other financial
statements as may be required by contract, law, rule or regulation, including,
without limitation, the provision of management representation letters related
to the operation of the Assets during such periods.

 

ARTICLE XIII

ENVIRONMENTAL MATTERS

 

Section 13.1                                Purchaser Acknowledgment Concerning
Possible Contamination of the Assets.

 

Purchaser is aware that the Assets have been used for exploration, development,
and production of oil and gas and that there may be petroleum, produced water,
wastes, or other

 

34

--------------------------------------------------------------------------------


 

materials located on or under the Assets or associated with the Assets.
Equipment and sites included in the Assets may contain asbestos, hazardous
substances, or naturally-occurring radioactive materials (“NORM”). NORM may
affix or attach itself to the inside of wells, materials, and equipment as
scale, or in other forms; the wells, materials, and equipment located on the
Assets or included in the Assets may contain NORM and other wastes or hazardous
substances; and NORM-containing material and other wastes or hazardous
substances may have been buried, come in contact with the soil, or otherwise
been disposed of on the Assets. Special procedures may be required for the
remediation, removal, transportation, or disposal of wastes, asbestos, hazardous
substances, and NORM from the Assets.

 

Purchaser will assume liability for the assessment, remediation, removal,
transportation, and disposal of wastes, asbestos, hazardous substances, and NORM
from the Assets and associated activities and will conduct these activities in
accordance with applicable federal, state, and local laws, including statutes,
regulations, orders, ordinances, and common law, currently enacted or enacted in
the future and relating to protection of public health, welfare, and the
environment, including those laws relating to storage, handling, and use of
chemicals and other hazardous materials; those relating to the generation,
processing, treatment, storage, transport, disposal, cleanup, remediation, or
other management of waste materials or hazardous substances of any kind; and
those relating to the protection of environmentally sensitive or protected areas
(“Environmental Laws”).

 

Section 13.2           Adverse Environmental Conditions.

 

(a)           Purchaser will have until 5:00 P.M., Denver time, on December 21,
2009 to notify Seller of any material adverse environmental condition of the
Assets that Purchaser finds unacceptable and provide evidence of the condition
to Seller. An environmental condition is a material adverse environmental
condition (“Condition”) only if all the following criteria are met:

 

(i)            The environmental condition is required to be remediated at the
Effective Time under the Environmental Laws in effect at the Effective Time.

 

(ii)           The total of the cost to remediate each environmental condition
identified by Purchaser to levels required by the Environmental Laws in effect
at the Effective Time is reasonably estimated to be more than one hundred
thousand dollars ($100,000) (net to Seller’s interest). Environmental conditions
may not be aggregated by type or category among more than one well or facility
for purposes of meeting this de minimis threshold of $100,000.

 

(iii)          The environmental condition was not disclosed on Schedule G.

 

35

--------------------------------------------------------------------------------


 

(b)           Seller will have until 5:00 P.M., Denver Time, on December 29,
2009 if it determines that a Condition may exist with respect to an Asset, to
elect any of the following:

 

(i)            adjust the Allocated Value for an Asset by a mutually acceptable
amount reflecting Seller’s proportionate share, based on its working interest,
of the cost reasonably estimated to remediate a Condition affecting the Asset
and adjust the Purchase Price in accordance with Section 2.4 (b)(viii),

 

(ii)           remove the affected Asset from this Agreement and adjust the
Purchase Price by the Allocated Value for the affected Asset in accordance with
Section 2.4 (b)(viii);

 

(iii)          indemnify the Purchaser for the Condition not to exceed the
Allocated Value of the Asset; or

 

(c)           If Seller and Purchaser agree to an adjustment under subsection
(b) (i), the adjustment will be the cost to remediate the Condition, but only to
the level required by the Environmental Laws in effect at the Effective Time,
not to exceed the Allocated Value of the Asset, but only to the extent that the
total value of all Conditions exceeds one percent (1%) of the Preliminary
Purchase Price. For avoidance of doubt, Seller and Purchaser agree that the
foregoing threshold amount is a deductible.

 

Section 13.3           Disposal of Materials, Substances, and Wastes; Compliance
with Law.

 

Purchaser will store, handle, transport, and dispose of or discharge all
materials, substances, and wastes from the Assets (including produced water,
drilling fluids, NORM, and other wastes), whether present before or after the
Effective Time, in accordance with applicable local, state, and federal laws and
regulations. Purchaser will keep records of the types, amounts, and location of
materials, substances, and wastes that are stored, transported, handled,
discharged, released, or disposed of onsite and offsite. When any lease
terminates, an interest in which has been assigned under this Agreement,
Purchaser will undertake additional testing, assessment, closure, reporting, or
remedial action with respect to the Assets affected by the termination as is
necessary to satisfy all local, state, or federal requirements in effect at that
time and necessary to restore the Assets.

 

ARTICLE XIV
MISCELLANEOUS

 

Section 14.1           Notices.

 

All communications required or permitted under this Agreement shall be in
writing and any communication or delivery hereunder shall be deemed to have been
duly made if actually delivered or if mailed by registered or certified mail,
postage prepaid, or if sent by

 

36

--------------------------------------------------------------------------------


 

overnight courier service, charges prepaid, or if sent by telecopy or facsimile
machine with confirmation of a successful transmission, addressed to the party
being notified as set forth below. Any party may, by written notice so delivered
to the other, change the address to which delivery shall thereafter be made.
Notices to Seller and Purchaser shall be made at the addresses set forth below:

 

(a)

If to Seller, to:

Forest Oil Corporation

 

 

707 17th Street, Suite 3600

 

 

Denver, CO 80202

 

 

FAX: (303) 812-1445

 

 

ATTN: General Counsel

 

 

 

(b)

If to Purchaser, to:

SandRidge Exploration and Production, LLC

 

 

123 Robert S. Kerr Avenue

 

 

Oklahoma City, OK 73102

 

 

FAX: (405) 429-5983

 

 

ATTN: General Counsel

 

All notices shall be deemed given at the time of receipt by the party to which
such notice is addressed.

 

Section 14.2           Binding Effect.

 

This Agreement shall bind and inure to the benefit of the parties hereto and
their respective heirs, successors and permitted assigns.

 

Section 14.3           Counterparts.

 

This Agreement may be executed in any number of counterparts, which taken
together shall constitute one and the same instrument and each of which shall be
considered an original for all purposes.

 

Section 14.4           Expenses.

 

All expenses incurred by Seller in connection with or related to the
authorization, preparation or execution of this Agreement, the conveyances and
the Schedules hereto, and all other matters related to the Closing, including
without limitation, all fees and expenses of counsel, engineers, accountants and
financial advisors employed by Seller shall be borne solely and entirely by
Seller; and all such expenses incurred by Purchaser shall be borne solely and
entirely by Purchaser.

 

37

--------------------------------------------------------------------------------


 

Section 14.5           Section Headings.

 

The Section headings contained in this Agreement are for convenient reference
only and shall not in any way affect the meaning or interpretation of this
Agreement.

 

Section 14.6           Entire Agreement.

 

This Agreement, the documents to be executed hereunder, and the Schedules
attached hereto constitute the entire agreement between the parties hereto
pertaining to the subject matter hereof and supersede all prior agreements,
understandings, negotiations and discussions, whether oral or written of the
parties pertaining to the subject matter hereof, and there are no warranties,
representations or other agreements between the parties in connection with the
subject matter hereof except as specifically set forth herein or in documents
delivered pursuant hereto. No supplement, amendment, alteration, modification,
waiver or termination of this Agreement shall be binding unless executed in
writing by the parties hereto. All of the Schedules referred to in this
Agreement are hereby incorporated in this Agreement by reference and constitute
a part of this Agreement.

 

Section 14.7           Conditions.

 

The inclusion in this Agreement of conditions to Seller’s and Purchaser’s
obligations at Closing shall not, in and of itself, constitute a covenant of
either Seller or Purchaser to satisfy the conditions to the other party’s
obligations at Closing.

 

Section 14.8           Governing Law.

 

THE VALIDITY OF THE VARIOUS CONVEYANCES AFFECTING THE TITLE TO REAL PROPERTY
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
JURISDICTION IN WHICH SUCH PROPERTY IS SITUATED. THIS AGREEMENT, THE OTHER
DOCUMENTS DELIVERED PURSUANT HERETO AND THE LEGAL RELATIONS AMONG THE PARTIES
HERETO SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS
OF THE STATE OF TEXAS AND THE STATE AND FEDERAL COURTS LOCATED IN THE STATE OF
TEXAS SHALL BE THE SOLE VENUE FOR THE RESOLUTION OF ANY DISPUTES ARISING
HEREUNDER.

 

Section 14.9           Assignment.

 

Neither Party may assign all or any portion of its respective rights or delegate
any portion of its respective duties hereunder without the prior written consent
of the other Party.

 

38

--------------------------------------------------------------------------------


 

Section 14.10         Public Announcements.

 

Prior to making any public announcement or statement with respect to the
transactions contemplated by this Agreement, the party desiring to make such
public announcement or statement shall consult with the other party hereto and
attempt to obtain approval of the other party or parties hereto to the text of a
public announcement or statement to be made solely by Seller or Purchaser, as
the case may be; provided, however, if Seller or Purchaser is required by law to
make such public announcement or statement, then the same may be made without
the approval of the other party; provided further, however, neither party may
identify the other party by name in any such announcement or statement or filing
with the Securities and Exchange Commission without the other party’s prior
written consent; provided further that, unless either party is otherwise ordered
by the Securities and Exchange Commission, the New York Stock Exchange or other
governmental or regulatory body having jurisdiction, no public announcement of
the transactions contemplated by this Agreement shall be made prior to 2:05 pm
(Denver time) on Monday, November 30.

 

Section 14.11         Notices After Closing.

 

Each of the parties hereto shall notify the others of its receipt, after the
Closing Date, of any instrument, notification or other documents affecting the
Assets while owned by such other party or parties.

 

Section 14.12         Waiver of Compliance with Bulk Transfer Laws.

 

Purchaser waives compliance with any applicable bulk transfer laws relating to
the transactions contemplated by this Agreement.

 

Section 14.13         Waiver.

 

The parties agree that to the extent required by applicable law, rule or order
to be operative the disclaimers of certain warranties contained in this
Section and in the conveyancing documents to be delivered pursuant to this
Agreement are “conspicuous” disclaimers for the purposes of any such applicable
law, rule or order. SELLER EXPRESSLY DISCLAIMS AND NEGATES ANY WARRANTY AS TO
THE CONDITION OF ANY PERSONAL PROPERTY, EQUIPMENT, FIXTURES AND ITEMS OF MOVABLE
PROPERTY COMPRISING ANY PART OF THE ASSETS, INCLUDING:

 

(a)           ANY IMPLIED OR EXPRESS WARRANTY OF MERCHANTABILITY;

 

(b)           ANY IMPLIED OR EXPRESS WARRANTY OF FITNESS FOR A PARTICULAR
PURPOSE;

 

39

--------------------------------------------------------------------------------


 

(c)             ANY IMPLIED OR EXPRESS WARRANTY OF CONFORMITY TO MODELS OR
SAMPLES OF MATERIALS,

 

(d)             ANY RIGHTS OF PURCHASER UNDER APPLICABLE STATUTES TO CLAIM
DIMINUTION OF CONSIDERATION, AND

 

(e)             ANY CLAIM BY PURCHASER FOR DAMAGE BECAUSE OF DEFECTS, WHETHER
KNOWN OR UNKNOWN, IT BEING EXPRESSLY UNDERSTOOD BY PURCHASER THAT SAID PERSONAL
PROPERTY, FIXTURES, EQUIPMENT, AND ITEMS ARE BEING CONVEYED TO PURCHASER “AS
IS”, “WHERE IS”, WITH ALL FAULTS, AND IN THEIR PRESENT CONDITION AND STATE OF
REPAIR AND THAT PURCHASER WILL MAKE, PRIOR TO CLOSING, SUCH INSPECTIONS THEREOF
AS PURCHASER DEEMS APPROPRIATE.

 

Except as otherwise expressly set forth herein, Seller also expressly disclaims
and negates any implied or express warranty as to the accuracy of any of the
information furnished with respect to the existence or extent of reserves or the
value of the Assets based thereon or the condition or state of repair of any of
the Assets (it being understood that all estimates of quantities of oil and gas
reserves on which Purchaser has relied or is relying have been derived by
individual evaluation of Purchaser). Purchaser EXPRESSLY WAIVES THE PROVISIONS
OF CHAPTER XVII, SUBCHAPTER E, SECTION 17.41 THROUGH 17.63, INCLUSIVE (OTHER
THAN SECTION 17.555, WHICH IS NOT WAIVED), VERNON’S TEXAS CODE ANNOTATED,
BUSINESS AND COMMERCE CODE (the “Deceptive Trade Practices Act”).

 

Section 14.14         Like-Kind Exchange.

 

Seller and Purchaser hereby agree that this transaction may be completed as a
like-kind exchange and that each party will assist in completing the sale as a
like-kind exchange. As a like-kind exchange, Seller and Purchaser agree that
either party shall have the right at any time prior to Closing to assign all or
a portion of its rights under this Agreement to a Qualified Intermediary (as
that term is defined in Section 1.1031(k)-1(g)(4)(v) of the Treasury
Regulations) or an Exchange Accommodation Titleholder (as that term is defined
in Rev. Proc. 2000-37, 2000-2 C.B. 308) in order to accomplish the transaction
in a manner that will comply, either in whole or in part, with the requirements
of a like-kind exchange pursuant to Section 1031 of the Internal Revenue Code of
1986. In the event either party assigns its rights under this Agreement pursuant
to this Section 14.14, such party agrees to notify the other party in writing of
such assignment at or before Closing. Seller and Purchaser acknowledge and agree
that any assignment of this Agreement shall not increase the costs, expenses or
liabilities of a party as a result of the other party’s assignment of this
Agreement to a Qualified Intermediary or Exchange Accommodation Titleholder,
shall not release either party from any of their respective liabilities and
obligations to each other under this Agreement, and that neither party
represents to the other that any particular tax treatment will be given to
either party as a result thereof.

 

The signature page follows

 

40

--------------------------------------------------------------------------------


 

SELLER:

 

FOREST OIL CORPORATION

 

 

 

 

 

 

 

 

 

By:

/s/ Glen J. Mizenko

 

 

 

Name:

Glen J. Mizenko

 

 

 

Title:

Senior Vice President Business Development and Engineering

 

 

 

 

 

 

SELLER:

 

FOREST OIL PERMIAN CORPORATION

 

 

 

 

 

 

 

 

 

By:

/s/ Glen J. Mizenko

 

 

 

Name:

Glen J. Mizenko

 

 

 

Title:

Vice President Business Development

 

 

 

 

 

 

 

PURCHASER:

 

SANDRIDGE EXPLORATION AND PRODUCTION, LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Tom L. Ward

 

 

 

Name:

Tom L. Ward

 

 

 

Title:

Chief Executive Officer

 

41

--------------------------------------------------------------------------------